Notice of Pre-AIA  or AIA  Status
Claims 1, 3-8 and 10-14 are currently presented for Examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.     The amendment filed on September 23, 2022 has been entered and considered by the examiner.
By the amendment, claims 1 and 8 are amended. In light of the amendments made, the previous 101 is still maintained and the explanation is given below. The prior art rejection for the claims is withdrawn.



Response to 101 arguments

Applicant arguments 
By using one or more orders of RCLG circuits cascading models abstracted by S parameters it will quickly calculate the value of the RCLG model by using the highest point in a certain area of the S parameters. 

Examiner position 
The step for constructing one or more RCLG cascading model is a basic circuit mathematical step and adjusting by changing values of circuit elements is a common circuit problem in circuit engineering that can be performed practically using pen and paper. All the others steps as claimed are merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions and that does not automatically overcome an eligibility rejection. Even though the applicant argues the disclosed invention is described in the specification with the shortening the time for system software and hardware development that provide an improvement to computer functionality and a technological advancement, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself. The novelty of the mathematical algorithm for calculating minimum impedance difference is not a determining factor at all. The claim does not include additional elements especially on integrating steps or no post-solution activity is claimed, significant or insignificant, and thus there is no improvement whatsoever to any technology or computing device (i.e. no computer device realizes any improvements, if any were to be alleged, such as using improved accuracy for simulating and analyzing power integrity and signal integrity of the simulation circuit because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea


Applicant argument
Another argument is how the processor uses tri-search method to minimize the impedance difference.


Examine response
The new features tri-search method associated in the claim is a combination of mental and mathematical step. A person in the ordinary skill in the art can perform the tri-search using pen and paper or mentally since it involves the basic mathematical circuit steps.  Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an evaluation (convergence) that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic processor. Also, the claim recites mathematical calculations such as calculating a impedance difference for different points.   If a claim, under its broadest reasonable interpretation, covers a mental process or Mathematical calculations, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas. The use of computer amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).


Claim Rejections - 35 USC §101
4.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.        Claims 1, 3-8 and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1 and 3-7 are directed to system or machine that falls on one of statutory category.
Claims: 8 and 10-14 are directed to system or machine that falls on one of statutory category.

(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 and 8 recites:
configured to construct one or more orders of RLCG (resistor-inductor-capacitor-conductor) circuit cascading models in accordance with all or part of the off-chip model abstracted by a S parameter. ( Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including evaluation/judgment that could be performed in the human mind or with the aid of pencil and paper. Also the claim recites mathematical circuit calculations so also falls under the mathematical concepts of abstract ideas)
wherein the off-chip model is configured to construct one or more orders of RLCG circuit cascading models, comprising: 
searching, for at least one resonant frequency in accordance with all or part of the off-chip model abstracted by the S parameter; (Resonance frequency is something that can be calculated for the given circuit with the provided values such as inductance and capacitance. Thus, these limitations are process steps that cover mental processes including evaluation that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Process” grouping of abstract ideas. Also the claim recites mathematical circuit calculations so also falls under the mathematical concepts of abstract ideas )

adjusting, values of a capacitor and a inductor corresponding to at least one circuit model in accordance with the at least one resonant frequency;(this is mental circuit step that can be performed using pen and paper. (Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an evaluation/judgement that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic processor. Also, the claim recites mathematical calculations for adjusting step.  If a claim, under its broadest reasonable interpretation, covers a mental process or Mathematical calculations, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.)

calculating a minimum impedance difference at a corresponding resonant frequency between each of the at least one circuit model in the one or more orders of RLCG circuit cascading models and all or part of the off-chip model abstracted by the S parameter based on the value of the inductor; impedance difference is a real value; (claim recites mathematical calculations such as calculating the difference of impedance.  If a claim, under its broadest reasonable interpretation, covers Mathematical calculations, then it falls within the  “Mathematical Concepts” grouping of abstract ideas)
wherein the step of calculating the minimum impedance difference comprises:
obtaining an initial value N of the inductor based on the at least one resonant frequency; where N is a natural number; (provided the resonant circuit a person using mathematical calculation determine an initial value of inductor so it falls under mathematical concepts of the abstract ideas)
obtaining a first value H of the inductor; wherein H=10*N; ;(claim recites mathematical calculation or formula so it falls under mathematical concepts of the abstract ideas)
calculating a first impedance difference based on the first value H of the inductor; ;(claim recites mathematical calculation so it falls under mathematical concepts of the abstract ideas)
setting the first value H as a highest parameter RR; (Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic processor. If a claim, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Process” grouping of abstract ideas.)
obtaining a second value J of the inductor; wherein J=0.1*N; ;(claim recites mathematical calculation or formula so it falls under mathematical concepts of the abstract ideas)
calculating a second impedance difference based on the second value J of the inductor; ;(claim recites mathematical calculation so it falls under mathematical concepts of the abstract ideas)
setting the second value J as a lowest parameter LL; (Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic processor. If a claim, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Process” grouping of abstract ideas.)
obtaining a third value L of the inductor by the formula (L=2/3*LL+1/3*RR); ;(claim recites mathematical calculation or formula so it falls under mathematical concepts of the abstract ideas)
calculating a third impedance difference based on the third value L of the inductor; ;(claim recites mathematical calculation so it falls under mathematical concepts of the abstract ideas)
obtaining a fourth value K of the inductor by the formula (K=1/3*LL+2/3*RR); ;(claim recites mathematical formula so it falls under mathematical concepts of the abstract ideas)
calculating a fourth impedance difference based on the fourth value K of the inductor;(claim recites mathematical calculation so it falls under mathematical concepts of the abstract ideas)
if the second impedance is larger than the third impedance and the third impedance is larger than the fourth impedance, setting the third value L as the lowest parameter LL to obtain a fifth value M of the inductor between the third value L and the first value H of the inductor by the formula M=2/3*LL+1/3*RR) or (M=1/3*LL+2/3*RR), and calculating a fifth impedance difference based on the fifth value M of the inductor until the fifth impedance difference is converged to the minimum impedance difference; (A person in the ordinary skill in the art can perform the above steps using pen and paper or mentally since it involves the basic mathematical circuit steps.  Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an evaluation that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic processor. Also, the claim recites mathematical calculations such as calculating a fifth impedance difference.   If a claim, under its broadest reasonable interpretation, covers a mental process or Mathematical calculations, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.)
if the second impedance is less than or equal to the third impedance, or the third impedance is less than or equal to the fourth impedance, setting the fourth value K as the highest parameter RR to obtain the fifth value M of the inductor between the second value J and the fourth value K of the inductor by the formula (M=2/3*LL+1/3*RR) or (M=1/3*LL+2/3*RR), and calculating the fifth impedance difference based on the fifth value M of the inductor until the fifth impedance difference is converged to the minimum impedance difference. (A person in the ordinary skill in the art can perform the above steps using pen and paper or mentally since it involves the basic mathematical circuit calculation steps.  Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an evaluation that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic processor. Also, the claim recites mathematical calculations such as calculating a fifth impedance difference.   If a claim, under its broadest reasonable interpretation, covers a mental process or Mathematical calculations, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.) 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. Claim 1 and 8 recites the additional element of 
implementing an application program configured to generate a corresponding instruction set in accordance with an application situation of the simulation circuit; (it is no more than generally linking the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or field of use)
and configured to receive the instruction set as an input to simulate operation of at least one intellectual property core of the chip in accordance with the at least one intellectual property core of the chip and to generate a power consumption and an I/O logic signal of the chip; (This limitation is recited at high level of generality and amounts to no more than a generic data gathering step (MPEP 2106.05(g): i.e. pre-solution activity of receiving the instruction for further use and outputting the another set of data). 

wherein the processor integrates the application program and the RLCG circuit cascading model for simulating and analyzing power integrity and signal integrity of the simulation circuit.( it is no more than generally linking the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or field of use)

Claims merely recite generic and conventional computing elements of a chip model, off-chip model, chip and simulation circuit used as tools to implement the recited abstract idea and it is merely adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)). Thus, the claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The additional element of 
implementing an application program configured to generate a corresponding instruction set in accordance with an application situation of the simulation circuit; (it is no more than generally linking the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or field of use)
and configured to receive the instruction set as an input to simulate operation of at least one intellectual property core of the chip in accordance with the at least one intellectual property core of the chip and to generate a power consumption and an I/O logic signal of the chip; (This limitation is recited at high level of generality and amounts to no more than a generic data gathering step (MPEP 2106.05(g): i.e. pre-solution activity of receiving the instruction for further use and outputting the another set of data). 

wherein the processor integrates the application program and the RLCG circuit cascading model for simulating and analyzing power integrity and signal integrity of the simulation circuit.( it is no more than generally linking the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or field of use)

Claims merely recite generic and conventional computing elements of a chip model, off-chip model, chip and simulation circuit used as tools to implement the recited abstract idea and it is merely adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)). Using a computer element to generate data, obtain data, generate and solve equations, and apply decision criteria to data and modify the data as one of the most basic functions of a computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). It is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The prior art of by Su et al. (“The High Speed Low Noise Multi-Data Processing Signal Process Circuit Research of Remote Sensing”) discloses signal and power simulations performed on a chip that includes an FPGA and DDR2 on a PCB, in FIG. 7, which shows the result of the simulation, including a waveform with a peak value at a frequency point to provide an impedance value for the waveforms, and FIGS. 10 and 11, showing results of the signal integrity analysis, providing voltage values for the different waveforms. Accordingly, the previous teaching found to perform signal and power integrity analysis simulations are shown to be previously done, and is considered an example of a well-understood, routine, and conventional activity previously known to the industry. The additional element fails to integrate the abstract idea into a practical application, including failing to impose any meaningful limits on practicing the abstract idea. 
Thus, claim 1 and 8 are not patent eligible.



Claim 3 and 10 further recites wherein the off-chip model is configured to construct one or more orders of RLCG circuit cascading models, further comprising:
adjusting, by the processor, the values of the resistor and the conductor corresponding to at least one circuit model in accordance with at least two resonant frequencies, so that an impedance difference between each of the at least one circuit model in the one or more orders of RLCG circuit cascading models and all or part of the off-chip model abstracted by the S parameter is at a minimum between two corresponding adjacent resonant frequencies. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an evaluation/judgment that could be performed in the human mind or with the aid of pencil and paper but for recitation of generic processor. Also, the claim recites mathematical calculations such as finding the difference of impedance.  If a claim, under its broadest reasonable interpretation, covers a mental process or Mathematical calculations, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.
Claim 3 and 10 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 3 and 10 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 4 and 11 further recites wherein the application program and the RLCG circuit cascading model are integrated, comprising: compiling, by the processor, the RLCG cascading model from SystemC-AMS to a first code; compiling, by the processor, the chip model from SystemC to a second code; cascading, by the processor, the first code and the second code. ( It is no more than generally linking the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") as discussed in MPEP § 2106.05(h).
and inputting a signal generated by the application program; and after calculating, the RLCG circuit cascading model receives the power consumption and the I/O logic signal generated by the simulation system. (This limitation is recited at high level of generality and amounts to no more than a generic data gathering step (MPEP 2106.05(g): i.e. inputting a data and after calculating, receiving the power consumption and the I/O logic signal). Using a computer element to obtain data, generate and solve data with equations and then retrieve data is one of the most basic functions of a computer.  Claim 4 and 11 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 4 and 11 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 5 and 12 further recites wherein the power consumption of the chip generated by the chip model executed by the processor is used for analyzing power integrity, and the I/O logic signal of the chip is used for analyzing signal integrity. Under the broadest reasonable interpretation, this limitation covers mental process including evaluation/judgment that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas but for the recitation of generic processor.
Claim 5 and 12 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 5 and 12 are not patent eligible.

Claim 6 and 13 further recites wherein the off-chip model executed by the processor is configured to construct one or more orders of RLCG circuit cascading models for abstracting all or part of the off-chip model to replace the S parameter. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including evaluation/judgment that could be performed in the human mind or with the aid of pencil and paper. Also the claim recites mathematical circuit calculations so also falls under the mathematical concepts of abstract ideas. And the limitations does not include any additional elements beyond those considered with respect to claim 1.
Claim 6 and 13 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor is amount to significantly more than the judicial exception. Thus, claim 6 and 13 are not patent eligible.

Claim 7 and 14 further recites wherein the application program, the instruction set, the chip model, and the off-chip model are accomplished by the processor using high-level languages. It is no more than generally linking the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") as discussed in MPEP § 2106.05(h). Claim 7 and 14 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 7 and 14 are not patent eligible.





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.           Claims 1, 3-8 and 10-14 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190220562 A1 Chhabra et al.
Discussing the processes of selecting die and package parasitic for an input-output (IO) power domain.
US 20070005324 A1 Gong et al.
Discussing an arrangement for using s-parameters to obtain characteristics of a device under test ("DUT") between a numbers of selected observation locations.
US 10691190 B2 Chhabra et al.
Discussing the methods for performing a power delivery network analysis of the memory unit I/O power domain. The methods include performing a signal and power integrity analysis for a memory unit I/O power domain to extract characteristics of a current waveform, determining characteristics of an expected waveform based on a current response for the memory unit I/O power domain, and determining whether the characteristics of the current waveform and the characteristics of the expected waveform are within a tolerance limit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147